Rehearing is denied in the Olson Case without further comment.
In the Coulter and Russell Cases defendant urges a rehearing on several grounds, among them being that an improper method of computing overtime compensation was approved. We do not agree with this contention.
It is also urged that the opinion heretofore filed should have answered appellant's Question 5:
"Can the plaintiffs recover for overtime work where no emergency existed?"
Consideration was given to this matter and defendant's contention was not deemed meritorious. The records in the several cases have been re-examined and are found to contain sufficient testimony to satisfy the charter requirements as to performance of service by the respective employees in cases of emergency. Had not such overtime services been rendered the result would have been "a serious loss, damage or impairment of the city's service," which under the charter provision in question (chapter 25, § 33, par. a) constitutes an emergency. We do not deem it important to detail such factual testimony.
The applications of the City of Highland Park for rehearing are denied.
BUTZEL, C.J., and CARR, BUSHNELL, SHARPE, BOYLES, REID, NORTH, and STARR, JJ., concurred. *Page 699